Not for Publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

No. 10-1224

                      STEFANO PICCIOTTO, ET AL.,

                        Plaintiffs, Appellants,

                                      v.

                       ALBERT P. ZABIN, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Nancy Gertner, U.S. District Judge]


                                   Before

                         Lynch, Chief Judge,
                Howard and Thompson, Circuit Judges.


     Stefano Picciotto, Judith Picciotto and Melita Picciotto on
brief pro se.
     Richard W. Renehan, Timothy J. Dacey, Mariana Korsunsky and
Goulston & Storrs and Michael J. Stone and Peabody & Arnold, LLP,
on brief for defendant-appellee attorneys.
     Martha Coakley, Attorney General and Sarah M. Joss, Assistant
Attorney General, on brief for defendants-appellees Robert Steadman
and Mitchell J. Sikora, Jr., and Robert V. Costello, in his
official capacity.



                            November 9, 2010
              Per Curiam.        We have carefully reviewed the record

and the parties’ briefs and, for the following reasons, find no

error either in the dismissal of appellants’ complaint or in

the imposition of attorneys’ fees as a sanction.

              1. The two judges named as defendants are absolutely

immune from appellants’ claims for damages.

              2.     Appellants lack standing to seek declaratory

relief because all they aver is that the judges had violated

their constitutional rights during the attorneys’ fees case.

That    is,   since       that   case   is   over,   there    simply       is   no

possibility        that    appellants   again    will    be   subject      to    an

occurrence of such alleged violations. See Golden v. Zwickler,

394 U.S. 103, 109-10 (1969) (holding that plaintiff lacked

standing      to    seek    a    judgment    declaring    a   state     statute

unconstitutional where, although he had been prosecuted under

the statute in the past, the chance of a second prosecution was

too remote).

              3. Appellants fail to state a 42 U.S.C. § 1983 claim

against the attorney-appellees despite their allegation that

the    attorneys     had     been   “willful    participant[s]        in   joint

activity” with the judge presiding over the state case.                         See

Casa Marie, Inc. v. Superior Court of Puerto Rico, 988 F.2d

252, 259 (1st Cir. 1993) (internal quotation marks and citation

omitted).      First, the fact that one of the attorneys (a law

school class-mate of the judge) had visited the judge at the
courthouse in order to ask whether the judge would consider

being a trustee on the law school’s alumni board is not enough

to show a conspiracy.               As the Massachusetts Appeals Court

pointed out in the appeal of the state action, appellants never

alleged (and do not now) that the pending case was mentioned

during this meeting or that the judge had ever pursued the

possibility of a trusteeship.                  See Zabin v. Picciotto, 896

N.E.2d 937, 961 (Mass. App. Ct. 2008).                      Therefore, there is

just no evidence that the meeting had any connection to the

pending fees litigation, and, as such, appellants’ allegation

in    this   regard       need     not   be    credited.         See   Educadores

Puertorriquenos en Accion v. Hernandez, 367 F.3d 61, 68 (1st

Cir. 2004) (“in considering motions to dismiss courts should .

. . eschew any reliance on bald assertions, unsupportable

conclusions, and opprobrious epithets”; internal quotation

marks and citation omitted).

             We also need not credit appellants’ assertion that

the     judge   had       agreed    to     reward     the    attorney-appellees

financially     in    exchange       for      this   same   attorney’s    aid    in

arranging for the judge to be appointed to a higher court.

There    simply      is    no    evidence      of    such   an   agreement,     and

appellants do not even attempt to provide an explanation

concerning how the attorney could have arranged for such an

appointment.      Finally, the events that took place around the


                                         -3-
time of Halloween similarly cannot be used to demonstrate the

existence of a conspiracy.         In particular, appellants’ counsel

was consulted about the matter, and having essentially agreed

to the goings on, see Zabin, 896 N.E.2d at 961 & n.42 (noting

that counsel voiced no objection), it is difficult to see how

such could have been the result of joint action between the

attorney-appellees and the judge.

              4.    We add only the following comments.        First, we

would still affirm the dismissal of appellants’ complaint, even

assuming (without deciding) that the district court had entered

the dismissal sua sponte.               That is, appellants’ briefs on

appeal clearly demonstrate that any amendment would have been

futile.   See Gonzalez-Gonzalez v. United States, 257 F.3d 31,

36-37 (1st Cir. 2001) (holding that a sua sponte dismissal may

be   upheld    so    long   as   “the    allegations   contained   in   the

complaint, taken in the light most favorable to the plaintiff,

are patently meritless and beyond all hope of redemption”).

              Second, the question whether the district court may

have misunderstood our judgment in Appeal No. 01-1277 is moot.

That is, the court plainly knew that the complaint still was

pending, as it ended up dismissing the case on the merits.

Moreover, in issuing the judgment, we did not review, nor

express any opinion regarding, the merits of the complaint.




                                        -4-
            5.    Given   all   of   the   foregoing,    the    award    of

attorneys’ fees was not an abuse of discretion.                Appellants

filed suit against persons who clearly are not, except in

extremely limited circumstances, amenable to suit under § 1983.

Moreover,    in   attempting    to     overcome   such    limitations,

appellants made serious and detrimental allegations about these

persons -- allegations which turned out to have no support in

the record and which, apparently, had been made up out of thin

air.   From this, we think appellants’ bad faith is plain.              See

Chambers v. NASCO, Inc., 501 U.S. 32, 45-46 (1991) (holding

that attorneys’ fees may be assessed “when a party has acted in

bad faith, vexatiously, wantonly, or for oppressive reasons”;

internal quotation marks and citations omitted).

            The judgment of the district court is affirmed, and

all pending motions are denied as moot.




                                 -5-